 


109 HRES 237 IH: Congratulating the University of Denver Pioneers for winning the 2005 National Collegiate Athletic Association Division I Men’s Ice Hockey Championship.
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 237 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Ms. DeGette (for herself, Mr. Beauprez, Mr. Hefley, Mrs. Musgrave, Mr. Salazar, Mr. Tancredo, and Mr. Udall of Colorado) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the University of Denver Pioneers for winning the 2005 National Collegiate Athletic Association Division I Men’s Ice Hockey Championship. 
 
Whereas on Saturday, April 9, 2005, the University of Denver Pioneers men’s ice hockey team defeated the University of North Dakota, 4-1, to win the NCAA Division I Men’s Ice Hockey Championship for the second straight year; 
Whereas the University of Denver has won seven national championships in men’s ice hockey; 
Whereas the University of Denver is only the seventh team in history to win the men’s ice hockey national championship in consecutive years; 
Whereas Freshman Paul Stastny scored twice in the championship game for the Pioneers and Gabe Gauthier and Kevin Ulanski each scored once; 
Whereas goaltender Peter Mannino made 44 saves in the championship game and was voted Most Outstanding Player of the Frozen Four; 
Whereas the Pioneers had a record of 32 wins, 9 losses, and 2 ties for the 2004-2005 season; 
Whereas Head Coach George Gwozdecky was chosen as the winner of the 2005 Spencer Penrose Award as Division I Men’s Hockey Coach of the Year; 
Whereas Coach Gwozdecky won his 400th career game during the season; 
Whereas the University of Denver roster included Zach Blom, Matt Carle, Steven Cook, J.D. Corbin, Ryan Dingle, Jeff Drummond, Glenn Fisher, Jon Foster, Luke Fulghum, Gabe Gauthier, Jussi Halme, Michael Handza, Ryan Helgason, Jon James, Danny King, Matt Laatsch, Nick Larson, Peter Mannino, Tom May, Brock McMorris, Ted O’Leary, Geoff Paukovich, Jeff Rogers, Brett Skinner, Paul Stastny, Andrew Thomas, Kevin Ulanski, and Adrian Veideman; 
Whereas Head Coach George Gwozdecky and his staff, including Assistant Coach Steve Miller, Assistant Coach Seth Appert, Director of Hockey Operations David Tenzer, and Volunteer Assistant Coach Matt Cady, deserve much credit for the outstanding determination and accomplishments of their team; and 
Whereas the students, alumni, faculty, and supporters of the University of Denver should be congratulated for their commitment and pride in their back-to-back national champion men’s hockey team: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the University of Denver Pioneers men’s ice hockey team for winning the 2005 NCAA Division I Men’s Ice Hockey Championship; 
(2)recognizes the achievements of all the team’s players, coaches, and support staff and invites them to the United States Capitol Building to be honored; 
(3)requests that the President recognize the team’s achievements and invite the team to the White House for an appropriate ceremony honoring a national championship team; and 
(4)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to the University of Denver for appropriate display and to transmit an enrolled copy of this resolution to each coach and member of the 2005 NCAA Division I Men’s Ice Hockey Championship team. 
 
